May 1, 2014 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus Socially Responsible Growth Fund, Inc. 1933 Act File No.: 33-49014 1940 Act File No.: 811-7044 CIK No.: 0000890064 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 32 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 11, 2014. Please address any comments or questions to my attention at 212-922-7272. Sincerely, /s/ Ana Mungo Ana Mungo Paralegal
